SUMMARY ORDER
Defendant Sun Life & Health Insurance Company1 appeals from a final judgment entered in favor of plaintiff Janet Solnin in the U.S. District Court for the Eastern District of New York (Hurley, J.). We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review. We find no error in the judgment of the district court.
Accordingly, and finding no merit in appellant’s arguments, we hereby AFFIRM the judgment of the district court.

. The list of appellants named in the caption reflects a corporate acquisition and name changes. Sun Life is the present name of the only actual appellant.